IN THE COURT OF APPEALS OF IOWA

                                   No. 17-0010
                                Filed April 5, 2017


IN RE THE INTEREST OF K.N.,
Minor Child,

S.T, Mother,
      Appellant.
________________________________________________________________

       Appeal from the Iowa District Court for Polk County, Susan Cox, District

Associate Judge.



       A mother appeals the juvenile court decision terminating her parental

rights. AFFIRMED.




       Jane M. White of Jane M. White Law Office, Des Moines, for appellant.

       Thomas J. Miller, Attorney General, and Kathryn K. Lang, Assistant

Attorney General, for appellee State.

       Erin M. Hardisty of the Youth Law Center, Des Moines, guardian ad litem

and attorney for minor child.



       Considered by Mullins, P.J., and Bower and McDonald, JJ.
                                            2


BOWER, Judge.

       A mother appeals the juvenile court decision terminating her parental

rights. We find (1) the mother did not timely appeal the permanency order and

we do not consider her claims regarding the order in this appeal; (2) there is

sufficient evidence to support termination of her parental rights; (3) termination is

in the child’s best interests; (4) it would not be in the child’s best interests to give

the mother an additional six months to work on reunification; and (5) the mother

did not have standing to challenge the placement of the child after termination of

her rights. We affirm the juvenile court.

       I.     Background Facts & Proceedings

       S.T., mother, and D.N., father, are the parents of K.N., who was born in

2015. The mother has a long history of substance abuse and criminal behavior.

The child was born with methamphetamine in his system and was removed from

the parents’ care within days after birth and placed in foster care. The mother

was on probation for theft at the time the child was born. Previously, her parental

rights to five other children were terminated.

       The child was adjudicated to be in need of assistance (CINA), pursuant to

Iowa Code section 232.2(6)(n) and (o) (2015). The mother was inconsistent in

attending visitation with the child. There was an incident of domestic violence

between the parents during a supervised visit and a no-contact order was

entered. In April 2016, there was another incident of domestic violence, this time

with the mother as the perpetrator, and a new no-contact order was entered.

Later that month, the mother twice tested positive for methamphetamine use.
                                            3


The mother’s probation was revoked, and she was incarcerated on April 25,

2016.

          In granting a motion for a continuance of a permanency hearing, the

juvenile court issued an order on June 13, 2016, stating, “The mother, [S.T.] is

incarcerated at the Polk County Jail. The mother has changed her mind, several

times, regarding whether she wanted to be present for the hearing. The court

therefore orders that she be transported to Courtroom 209B for this hearing.”

The mother filed a motion to enlarge and amend, which was still pending at the

time of the permanency hearing on June 16, 2016. The mother was transported

to the permanency hearing and, when questioned by the court, stated she

wanted to remain at the hearing. In the permanency order, filed on June 27,

2016, the court denied the motion to enlarge and amend. The mother filed a

second motion to enlarge and amend on July 7, 2016, and this was also denied

by the juvenile court on July 8, 2016.

          The State filed a petition on July 7, 2016, seeking to terminate the parents’

rights.     Fourteen hours before the termination hearing, which was held on

September 22, 2016, the mother filed a motion to modify the placement of the

child. The mother asked to have the child placed with relatives in Texas rather

than the current foster family.       The court determined the motion should be

considered at a later hearing.1 The court also stated it would not consider an oral

motion to intervene raised by the Texas relatives just prior to the termination



1
   The hearing was set for October 21, 2016, continued to November 8, 2016, and then
continued to December 14, 2016. Based on the court’s ruling in the termination petition,
the juvenile court later determined no hearing needed to be held.
                                           4


hearing, ruling a written motion should be filed. A written motion to intervene was

never filed in the case.

       On November 21, 2016, the juvenile court terminated the parents’ rights

under section 232.116(1)(e), (g), and (h) (2016). The court found termination

was in the child’s best interests and no exceptions to termination were

applicable. The court found, “The parents have not even seen the baby since

April 2016. K.N. has never lived with either parent or even had an unsupervised

visit with either parent.” In the termination order, the juvenile court denied the

mother’s motion to modify placement, finding (1) the mother no longer had

standing to challenge the dispositional order; (2) the basis for the motion, section

232.102(1)(a)(1), was applicable         in CINA proceedings, not termination

proceedings; and (3) the child deserved permanency, rather than further

extending the case for another hearing.

       The mother filed a motion to enlarge or amend.              The court slightly

modified the termination order to specifically refer to a certain exhibit and section

232.116(2), but otherwise denied the motion. The mother appeals the juvenile

court order terminating her parental rights.2

       II.    Standard of Review

       The scope of review in termination cases is de novo. In re D.W., 791

N.W.2d 703, 706 (Iowa 2010).         Clear and convincing evidence is needed to

establish the grounds for termination. In re J.E., 723 N.W.2d 793, 798 (Iowa

2006). Where there is clear and convincing evidence, there is no serious or


2
  The father did not contest termination of his rights and has not appealed the juvenile
court’s order.
                                        5


substantial doubt about the correctness of the conclusion drawn from the

evidence.     In re D.D., 653 N.W.2d 359, 361 (Iowa 2002).       The paramount

concern in termination proceedings is the best interests of the child. In re L.L.,

459 N.W.2d 489, 493 (Iowa 1990).

      III.     Permanency Hearing

      The mother claims the juvenile court improperly required her to attend the

permanency hearing on June 16, 2016. The permanency order, filed on June 27,

2016, which denied the mother’s first motion to enlarge and amend the order

requiring her to appear, included the following statement:

      NOTICE: Effective July 1, 2003 a Court Order entered pursuant
      to Iowa Code Chapter 232 in CINA, Termination of Parental
      Rights, or Post-Termination proceedings must be appealed by
      the aggrieved party pursuant to Iowa R. App. P. 6.101(1)(a) by
      filing a notice of appeal within 15 days of the entry of the order
      being appealed, with a petition of appeal filed within 15 days
      thereafter.

The mother filed a second motion to enlarge and amend, which was denied by

the juvenile court on July 8, 2016. The mother did not appeal the order requiring

her to attend the permanency hearing until January 3, 2017. We conclude the

mother’s claims concerning the permanency hearing were not appealed in a

timely manner and we do not address them. See Hays v. Hays, 612 N.W.2d

817, 819 (Iowa Ct. App. 2000) (“We do not have jurisdiction to consider untimely

appeals.”).

      IV.      Sufficiency of the Evidence

      The mother claims there is not sufficient evidence to support termination

of her parental rights under section 232.116(1)(e) or (g). The mother’s parental
                                         6


rights were terminated under section 232.116(1)(e), (g), and (h). The mother has

not appealed the termination pursuant to section 232.116(1)(h).         Where the

juvenile court has terminated a parent’s rights on multiple grounds, “we need only

find termination appropriate under one of these sections to affirm.” In re J.B.L.,

844 N.W.2d 703, 704 (Iowa Ct. App. 2014).           We affirm termination of the

mother’s parental rights based on section 232.116(1)(h).

       V.     Best Interests

       The mother claims termination of her parental rights is not in the child’s

best interests. The mother states she has a bond with the child. She also states

it would be better to place the child in a guardianship with relatives, rather than

terminate her parental rights.

       In considering a child’s best interests, we “give primary consideration to

the child’s safety, to the best placement for furthering the long-term nurturing and

growth of the child, and to the physical, mental, and emotional condition and

needs of the child.” In re P.L., 778 N.W.2d 33, 40 (Iowa 2010) (quoting Iowa

Code § 232.116(2)).       We agree with the juvenile court’s decision finding

termination of the mother’s parental rights was in the child’s best interests. The

evidence shows the mother has not seen the child since April 2016, she was

inconsistent in attending visitation in the past, she and the father had an incident

of domestic violence during one supervised visit, and she never progressed past

supervised visits. The evidence does not support a finding the mother would be

able to meet the needs of the child.
                                         7


       VI.    Additional Time

       The mother claims she should have been given an additional six months

to work toward reunification with the child.     We note the mother has been

involved with the Iowa Department of Human Services since 1994 and her

parental rights to five older children have been terminated in the past. Despite

many services over many years, the mother continued to struggle with substance

abuse, criminal behavior, and domestic violence. We find it would not be in the

child’s best interests to further delay matters in this case because there is

nothing in the record to indicate the need for removal would no longer exist in six

months. See Iowa Code § 232.104(2)(b).

       VII.   Motion to Modify Placement

       The mother claims the juvenile court should have addressed her motion to

modify placement of the child. The mother was interested in having the child

placed with relatives in Texas. She states the relatives from Texas should have

been allowed to intervene in the case.       She also claims the juvenile court

improperly considered an oral motion by the guardian ad litem to modify the

guardianship of the child.

       “Once a court determines the requirements are met to support termination,

our legislature has chosen not to allow a parent to have enforceable rights.” In re

J.P., 499 N.W.2d 334, 340 (Iowa Ct. App. 1993). “Public policy requires severing

all family ties with respect to a child whose parents have had their parental rights

terminated.” Id. When a parent’s rights have been terminated, the parent does
                                         8

not have standing to challenge later actions by the juvenile court. See In re

M.N.W., 577 N.W.2d 874, 875-76 (Iowa Ct. App. 1998).

       We conclude the mother no longer has standing to challenge the

placement of the child. Additionally, she does not have standing to challenge the

court’s ruling on the oral motion to intervene presented by the Texas relatives.

See In re K.R., 737 N.W.2d 321, 323 (Iowa Ct. App. 2007) (noting a father did

not have standing to raise arguments on behalf of a mother in an appeal of a

termination order). Finally, the juvenile court did not grant the guardian ad litem’s

oral motion to modify the guardianship, but under section 232.117(3), the court

properly considered transferring the guardianship of the child.

       We affirm the decision of the juvenile court.

       AFFIRMED.